DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/28/2020 and 07/02/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meckes et al. (2016/0095514), hereinafter Meckes.
Regarding claim 1, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), adapted to provide a surgeon with the three- dimensional image of the ocular tissues during any one ophthalmological surgery operation (3, surgical microscope; in which the user can look with his eyes in order to see a stereoscopic image of the eye) (paragraph 0027), comprising an ophthalmic microscope (3, surgical microscope) the immersive display system (paragraph 0027) comprising:  at least one double video camera (13, camera and further camera) (paragraph 0027), installed on said ophthalmic microscope (2, surgical microscope), connected to a local network infrastructure (23, data line and 55, data interface), wired or wireless (paragraphs 0027 and 0034); said double video camera (13, camera and further camera) being oriented so as to continuously film the scene of the surgery operation (paragraph 0027 discloses it is apparent that a further camera can be provided which detects light from the beam path towards the other ocular 7, such that both cameras together may detect stereoscopic images of the eye 9); at least one computerized control unit (31, OCT system) (paragraph 0029), connected to said local network infrastructure (23, data line and 55, data interface), adapted to receive the images filmed by said double video camera (13, camera and further camera) and to process them in a three-dimensional digital format (paragraphs 0033 and 0037); said computerized control unit (31, OCT systems) being adapted to automatically manage the settings such as brightness, color, exposure and contrast of said double video camera (13, camera and further camera) (paragraph 0049 disclose brightness values) (paragraph 0033); at least one computerized controller (21, controller), connected to said local network infrastructure (23, data line), adapted to receive the images processed by said computerized control unit (301, OCT system) and to send them to at least one helmet (head mounted display), adapted to be worn on the head the surgeon during the surgery operation (paragraph 0027),  said helmet (head mounted display) being provided with at least one viewer (patient) adapted to be arranged in front of the eyes of the surgeon, suitably configured for three-dimensional image display, providing said surgeon with a virtual reality content (paragraph 0027); said viewer (patient) being adapted to allow the surgeon (user) exclusive viewing of the three-dimensional images processed by said computerized control unit (31, OCT system) and transmitted by said computerized controller (21, controller) (paragraphs 0027 and 0033); said helmet (head mounted display) being connected to said local network infrastructure (23, data line and 55, data interface) in order to allow the reproduction of the images by means of said viewer (patient) in real time (paragraph 0027).
Regarding claim 2, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said viewer (patient) is provided, on the side directed towards the eyes of the surgeon, with a left display and a right display (7, two oculars) respectively adapted to be arranged in front of the left eye and in front of the right eye of the surgeon (paragraph 0027); said displays cooperating for the reproduction of the images in a three-dimensional display mode for the observer (paragraph 0027).
Regarding claim 3, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said computerized control unit (31, OCT system) is configured for allowing said surgeon to set the operating parameters of said double video camera (13, camera and further camera) and of said viewer (patient) (paragraphs 0029 and 0030).
Regarding claim 4, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said computerized control unit (31, OCT system) is connected to at least one memory adapted to record all the images filmed by said double video camera (13, camera and further camera) in a three-dimensional digital format (paragraph 0040 discloses images recorded by the camera are analyzed by the controller 21 in order to determine the parameters x-position, y-position, rotation and magnification).
Regarding claim 9, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said computerized control unit (31, OCT system) is configured for allowing said surgeon to set the operating parameters of said double video camera and of said viewer (paragraph 0029).
Regarding claim 10, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said computerized control unit (31, OCT system) is connected to at least one memory adapted to record all the images filmed by said double video camera in a three-dimensional digital format (paragraph 0040 discloses images recorded by the camera are analyzed by the controller 21 in order to determine the parameters x-position, y-position, rotation and magnification).
Regarding claim 11, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein said computerized control unit (31, OCT system) is connected to at least one memory adapted to record all the images filmed by said double video camera (13, camera and further camera) in a three-dimensional digital format (paragraph 0040 discloses images recorded by the camera are analyzed by the controller 21 in order to determine the parameters x-position, y-position, rotation and magnification).
Regarding claim 12, Meckes discloses, in figure 1, Immersive display system for eye therapies (1, ophthalmologic system) (paragraph 0027), wherein the images relative to each surgery operation are saved in said memory, associating them with the name of the surgeon who executes the operation (paragraph 0040 discloses images recorded by the camera are analyzed by the controller 21 in order to determine the parameters x-position, y-position, rotation and magnification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckes et al. (2016/0095514), hereinafter Meckes as applied to claim 1 above, and further in view of Nawana et al. (2014/0081659), hereinafter Nawana.
Regarding claim 5, Meckes discloses all the limitations in common with claim 1, and such is hereby incorporated.
Meckes fails to disclose wherein the images relative to each surgery operation are saved in said memory, associating them with the name of the patient.
Nawana discloses wherein the images relative to each surgery operation are saved in said memory, associating them with the name of the patient (paragraph 0291).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Meckes with the patient information of Nawana for the purpose of generating a report for each patient.
Regarding claim 6, Meckes discloses all the limitations in common with claim 1, and such is hereby incorporated.
Meckes fails to disclose wherein the images relative to each surgery operation are saved in said memory, associating them with the name of the surgeon who executes the operation.
Nawana discloses wherein the images relative to each surgery operation are saved in said memory, associating them with the name of the surgeon who executes the operation (paragraph 0291).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Meckes with the patient information of Nawana for the purpose of generating a report for each patient.
Regarding claims 7 and 13-17, Meckes discloses all the limitations in common with claim 1, and such is hereby incorporated.
Meckes fails to disclose wherein said viewer is provided with a zoom system so as to allow the surgeon to enlarge a detail or a particular area of operation as desired.
Nawana discloses wherein said viewer is provided with a zoom system so as to allow the surgeon to enlarge a detail or a particular area of operation as desired (paragraphs 0128-0131).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Meckes with the operations of the surgeon of Nawana for the purpose of allowing the surgeon to view/manipulate the images.
Regarding claims 8 and 18-20, Meckes discloses all the limitations in common with claim 1, and such is hereby incorporated.
Meckes fails to disclose wherein said viewer is provided with a capture system for capturing images in the form of photographs, adapted to allow the surgeon to capture freeze-frames as desired during the operation.
Nawana discloses wherein said viewer is provided with a capture system for capturing images in the form of photographs, adapted to allow the surgeon to capture freeze-frames as desired during the operation (paragraphs 0128-0131).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Meckes with the operations of the surgeon of Nawana for the purpose of allowing the surgeon to view/manipulate the images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872